Case: 16-50420      Document: 00513553934         Page: 1    Date Filed: 06/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-50420                                  FILED
                                  Summary Calendar                            June 20, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SAMANTHA NICOLE HOUSTON GOODALE, also known as Samantha
Nichole Houston Goodale,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:15-CR-1212-8


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Samantha Goodale has been charged with conspiring to possess with the
intent to distribute 50 grams or more of methamphetamine in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. She appeals the district court’s denial
of her motion to revoke the magistrate judge’s order of detention pending her
trial. Goodale contends that the district court erred in failing to conduct a de



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50420     Document: 00513553934      Page: 2   Date Filed: 06/20/2016


                                  No. 16-50420

novo review of the magistrate judge’s detention order and in concluding that
she is a flight risk and a danger to the community.
      The record establishes that the district court did in fact review the
magistrate judge’s detention order de novo. See United States v. Rueben, 974
F.2d 580, 585 (5th Cir. 1992). And there is evidentiary support for the district
court’s de novo determination that no conditions exist that would reasonably
assure Goodale’s appearance at trial in the form of her history of crime and
drug abuse, her tenuous community connections, the strength of the evidence
against her, and her potential prison sentence of ten years to life. See id. at
586; 18 U.S.C. §§ 3142(e)-(g), 3145(b).      Even if a trial judge could have
reasonably come to the opposite conclusion when viewing the question as an
original matter, the abuse-of-discretion standard of appellate review requires
us to defer to the district court’s also reasonable denial of Goodale’s request for
release pending trial. See United States v. Hare, 873 F.2d 796, 798 (5th Cir.
1989).
      AFFIRMED.




                                        2